Exhibit 10.4

 

GUARANTEE AGREEMENT dated as of November 18, 2004, among each of the
subsidiaries listed on Schedule I hereto (each such subsidiary individually, a
“Subsidiary” and, together, the “Guarantors”) of TRITON PCS, INC., a Delaware
corporation (the “Borrower”), and LEHMAN COMMERCIAL PAPER INC., as collateral
agent (the “Collateral Agent”) for the Secured Parties (as defined in the Term
Loan Agreement referred to below).

 

Reference is made to the Term Loan Agreement dated as of November 18, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and Lehman Commercial Paper Inc., as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Term Loan Agreement.

 

The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Term Loan Agreement. Each
of the Subsidiaries is a direct or indirect wholly owned Domestic Subsidiary of
the Borrower and acknowledges that it will derive substantial benefit from the
making of the Loans by the Lenders. The obligations of the Lenders to make Loans
are conditioned on, among other things, the execution and delivery by the
Guarantors of a Guarantee Agreement in the form hereof. As consideration
therefor and in order to induce the Lenders to make Loans, the Guarantors are
willing to execute this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Secured Parties under the Term Loan Agreement and the other Loan Documents, (b)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the Loan Parties under or pursuant to the Term Loan Agreement and
the other Loan Documents and (c) the due and punctual payment and performance of
all obligations of the Borrower or any other Loan Party under each Hedging
Agreement entered into with a counterparty that was a Lender at the time such
Hedging Agreement was entered into (all the monetary and other obligations
referred to in the preceding clauses (a) through (c) being collectively called
the “Obligations”). Each Guarantor further agrees that the Obligations may be
extended or renewed,

 



--------------------------------------------------------------------------------

in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. For the avoidance of doubt, the term “Lender” as used in clause
(c) of the first sentence of this paragraph shall also include each Person that
both (y) is a counterparty to a Hedging Agreement with a Loan Party and (z) was
a Lender or an Affiliate of a Lender at the time such Hedging Agreement was
entered into and the term “Secured Party” as used in this Guarantee Agreement
shall include each such Affiliate.

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (a) in respect of intercompany indebtedness to the Borrower or
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(b) under any Guarantee of senior unsecured indebtedness or Indebtedness
subordinated in right of payment to the Obligations which Guarantee contains a
limitation as to maximum amount similar to that set forth in this paragraph,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Guarantor
pursuant to (i) applicable law or (ii) any agreement providing for an equitable
allocation among such Guarantor and other Affiliates of the Borrower of
obligations arising under Guarantees by such parties (including the Indemnity,
Subrogation and Contribution Agreement).

 

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.

 

SECTION 3. Security. Each of the Guarantors authorizes the Collateral Agent and
each of the other Secured Parties, to (a) take and hold security for the payment
of this Guarantee and the Obligations and exchange, enforce, waive and release
any such security, (b) apply such security and direct the order or manner of
sale thereof as they in their sole discretion may determine and (c) release or
substitute any one or more endorsees, other guarantors of other obligors.

 

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrower or any
other person.

 

2



--------------------------------------------------------------------------------

SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Collateral Agent or any other Secured Party to
assert any claim or demand or to enforce any remedy under the Term Loan
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Obligations, or the failure to
perfect any security interest in, or the release of, any of the security held by
or on behalf of the Collateral Agent or any other Secured Party, or by any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or that would otherwise operate as a discharge of each
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations).

 

SECTION 6. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower, other than the payment in full in cash of the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other guarantor or exercise any other
right or remedy available to them against the Borrower or any other guarantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully, paid in cash.

 

SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent or such other
Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Collateral Agent
or any Secured Party as provided above, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Obligations. In addition, any indebtedness of the Borrower now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full of the Obligations during the existence of an Event of
Default. If any amount shall erroneously be paid to any Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of the Borrower, such amount shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Collateral Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of the Loan Documents.

 

3



--------------------------------------------------------------------------------

SECTION 8. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 9. Representations and Warranties. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Term Loan Agreement are true and correct in all material
respects.

 

SECTION 10. Termination. The Guarantees made hereunder (a) shall terminate when
all the Obligations have been paid in full and the Lenders have no further
commitment to lend under the Term Loan Agreement and (b) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Secured Party or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise.

 

SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Collateral Agent, and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Guarantor, the Collateral Agent and the other Secured Parties, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void without the prior written consent of the
Required Lenders). If all of the capital stock of a Guarantor is sold,
transferred or otherwise disposed of to a person that is not an Affiliate of the
Borrower pursuant to a transaction permitted by Section 5.03 of the Term Loan
Agreement, such Guarantor shall be released from its obligations under this
Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 12. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand

 

4



--------------------------------------------------------------------------------

on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, with the prior written consent of the Required Lenders
(except as otherwise provided in the Term Loan Agreement).

 

SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.01 of the Term Loan Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at the address set forth in the Term Loan Agreement.

 

SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and as long as the Commitments have not
been terminated.

 

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 11. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Term Loan Agreement shall be applicable to this Agreement.

 

SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive

 

5



--------------------------------------------------------------------------------

jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Guarantor or
its properties in the courts of any jurisdiction.

 

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

SECTION 20. Additional Guarantors. Pursuant to Section 5.17 of the Term Loan
Agreement, each Domestic Subsidiary of the Borrower that is not a Special
Purpose Subsidiary and was not in existence or not a Domestic Subsidiary on the
date of the Term Loan Agreement is required to enter into this Agreement as a
Guarantor upon becoming a Domestic Subsidiary. Upon execution and delivery after
the date hereof by the Collateral Agent and such a Subsidiary of an instrument
in the form of Annex 1, such Subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each

 

6



--------------------------------------------------------------------------------

Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

 

SECTION 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have. Any
Secured Party exercising a set-off pursuant to this Section shall give notice
thereof to the Borrower as soon as reasonably practicable thereafter.

 

SECTION 22. FCC Consent. Notwithstanding anything herein which may be construed
to the contrary, no action shall be taken by any of the Collateral Agent and the
Secured Parties with respect to the Licenses or any license of the Federal
Communications Commission (“FCC”) unless and until any required approval under
the Federal Communications Act of 1934, and any applicable rules and regulations
thereunder, requiring the consent to or approval of such action by the FCC or
any governmental or other authority, have been satisfied.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRITON PCS, INC.,

   

By

  /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON MANAGEMENT COMPANY, INC.,

   

By

  /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON PCS FINANCE COMPANY, INC.,

   

By

  /s/    MICHAEL T. BONINI            

Name:

  Michael T. Bonini    

Title:

  President

TRITON PCS HOLDINGS COMPANY L.L.C.,

TRITON PCS OPERATING COMPANY L.L.C.

TRITON PCS EQUIPMENT COMPANY L.L.C.

TRITON PCS INVESTMENT COMPANY L.L.C.

AFFILIATE LICENSE CO., L.L.C.

   

By:

 

TRITON MANAGEMENT COMPANY, INC., its manager,

        /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

   

By

  /s/    WILLIAM J. HUGHES            

Name:

  William J. Hughes    

Title:

  Managing Director

 

8



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

 

    

Subsidiary Guarantor

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

1.

   Affiliate License Co., L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

2.

   Triton Management Company, Inc.    1100 Cassatt Road, Berwyn, PA 19312

3.

   Triton PCS Holdings Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

4.

   Triton PCS Operating Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

5.

   Triton PCS Equipment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

6.

   Triton PCS Investment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

7.

   Triton PCS Finance Company, Inc.    103 Foulk Road, Suite 202, Wilmington, DE
19803

 



--------------------------------------------------------------------------------

Annex 1 to the

Guarantee Agreement

 

SUPPLEMENT NO. [    ] dated as of [    ], to the Guarantee Agreement dated as of
November 18, 2004, among each of the subsidiaries listed on Schedule I thereto
(each such subsidiary individually, a “Subsidiary” and, together, the
“Guarantors”) of TRITON PCS, INC., a Delaware corporation (the “Borrower”), and
LEHMAN COMMERCIAL PAPER INC., as collateral agent (the “Collateral Agent”) for
the Secured Parties (as defined in the Term Loan Agreement referred to below).

 

A. Reference is made to the Term Loan Agreement dated as of November 18, 2004
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and Lehman Commercial Paper Inc., as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”).

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Term Loan
Agreement.

 

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Pursuant to Section 5.17 of the Term Loan Agreement,
each Domestic Subsidiary of the Borrower that is not a Special Purpose
Subsidiary and was not in existence or not a Domestic Subsidiary on the date of
the Term Loan Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Domestic Subsidiary. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries of the Borrower may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Term Loan Agreement to become a Guarantor under the
Guarantee Agreement as consideration for Loans previously made.

 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof except for representations and warranties which by
their terms refer to a specific date. Each reference to a “Guarantor” in the
Guarantee Agreement shall be deemed to include the New Guarantor. The Guarantee
Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other laws affecting

 



--------------------------------------------------------------------------------

creditors’ rights generally and subject to general principles of equity
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.

 

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR],

    By        

Name:

       

Title:

       

Address:

   

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

    By        

Name:

       

Title:

   

 

3